DETAILED ACTION
This office action is responsive to the amendment filed 11/5/2021.  As directed, claims 1 and 16 have been amended, claims 6 and 7 have been canceled, and no claims have been added.  Thus claims 1-5 and 8-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for maintaining said border of the cuirass in engagement…in claim 1 line 14 and control means on the 4th to last line of claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 12-15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (2017/0304147) in view of Glascock (3,368,550) and Fiorina (2009/0171256).
Regarding claim 1, Glenn discloses an ambulatory respiratory assist device comprising: a cuirass (10) comprising a shell (10) surrounded by a border (12)shaped for engagement with an anterior portion of at least one of the chest and abdomen of a patient, said shell (10) having a concave inner face (as shown, the shell in concave and [0047] lines 1-20, [0057] lines 1-3  discloses that the inner face is flexible and can be custom shaped so as to allow expansion of the user’s abdomen into the interior space) shaped so that, when said border (12) is in engagement with said anterior portion, an inflatable space is provided between said inner face of the shell and 
Glenn discloses means for maintaining said border of the cuirass in engagement with the said anterior portion and for supporting the weight of said cuirass when the patient is upright ([0059] lines 1-2, [0013] lines 1-3 strapping on  the cuirass with an adjustable fastener which thereby supports the weight of the cuirass to engage with the patient), but does not specifically disclose a  weight-supporting belt being adapted to be secured around a region of the patient's trunk, said region being at least in part between the pelvic girdle and the inferior border of the patient's sternum, and to support substantially the entire weight of the cuirass in use; wherein the shell has sufficient rigidity to transmit the load of the upper torso of said patient to said region of the patient’s trunk through the weight supporting belt.  However, Glascock teaches a weight-supporting belt (24, 25) being adapted to be secured around a region of the patient's trunk, said region being at least in part between the pelvic girdle and the inferior border of the patient's sternum (as shown in fig. 1, belt 25 is in the region) and to support substantially the entire weight of the cuirass in use (col. 3 lines 35-50) wherein the shell (10) has sufficient rigidity to transmit the load of the upper torso of said patient to said region of the patient’s trunk through the weight supporting belt (col. 2lines 50-60, col. 3 lines 35-50 disclose a rigid shell held in tension against 
The modified Glenn substantially teaches the claimed invention except for a pair of shoulder supporting elements extending from an upper portion of the shell at locations such that they engage portions of the patient selected from shoulders and upper arms of the patient when the border of the shell is in engagement with said anterior portion of the chest and/or abdomen of the patient.  However, Fiorina teaches in figs. 1-4, a pair of shoulder supporting elements (21) extending from an upper portion of the shell (2) at locations such that they engage portions of the patient selected from shoulders of the patient (as shown, the strap portions 21 engage shoulders of the patient) when the border of the shell is in engagement with said anterior portion of the chest and/or abdomen of the patient (as shown, the straps engage shoulders when worn around the torso). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell of Glenn to include shoulder elements as taught by Fiorina to provide the advantage of enhanced support and securement.
Regarding claim 2, the modified Glenn discloses (see figs. 1-3 of Glascock) a second belt (24) connected to say cuirass at two locations (left and right) remote from said weight supporting belt (25) and adapted to extend around the patient's back from one of said locations to the other.
Regarding claim 5, Glenn discloses the sensor of the control means is also responsive to an effort by the patient to inhale ([0047] lines 1-20), and said control means is also for causing 
Regarding claim 12, Glenn discloses a positive pressure ventilator (page 7 2nd column, lines 1-4), the weight of which is supported by said weight-supporting belt ([0073] lines 5-10) and means (endotracheal tube) connected though a flexible tube to said positive pressure ventilator, for delivering air from said positive pressure ventilator to the patient's trachea (page 7 2nd column, lines 1-4).
Regarding claim 13 Glenn discloses a positive pressure ventilator (page 7 2nd column, lines 1-4), the weight of which is supported by said weight-supporting belt ([0073] lines 5-10) and a nasal cannula adapted to be brought into sealing relationship with the patient's nostrils (page 7 2nd column, lines 1-4) and connected though a flexible tube to said positive pressure ventilator, for delivering air from said positive pressure ventilator to the patient's trachea through the nostrils (page 7 2nd column, lines 1-4, [0073] lines 1-5).
Regarding claim 14, Glenn discloses a nasal cannula (page 7 2nd column, lines 1-4) and a sensor for monitoring oxygen saturation ([0054] lines 1-5) and means for reporting the sensed parameter ([0055] lines 1-5).
Regarding claim 15, Glenn discloses an oxygen supply container (24) supported by said weight-supporting belt ([0046] lines 1-30) and a nasal cannula (page 7 2nd columns, lines 1-4) connected to said oxygen supply container for delivering oxygen from said container to the patient for breathing.
Regarding claim 21, Glenn discloses a method for relieving dyspnea comprising fitting to a patient, and operating, an ambulatory respiratory assist device ([0046] lines 1-10, [0047] lines 1-10).
.

Claims 3, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Glascock and Fiorina, as applied to claim 1 above, and further in view of Hustler et al. (2008/0000477).
Regarding claim 3, Glenn discloses an adjustable fastener strapped to a patient as garment but does not specifically disclose said cuirass being permanently attached to say garment.  However, Huster teaches a cuirass (figs. 25-40 disclose wraps, vests, or aprons) permanently attached to the garment (straps) (i.e. [0206] last 10 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener of Glenn to be permanently attached as taught by Huster to provide the advantage of enhanced loss prevention and prevention of accidental disengagement.
Regarding claim 4, Glenn discloses an adjustable fastener strapped to a patient as garment but does not specifically disclose said cuirass being permanently attached to a vest.  However, Huster teaches a cuirass (figs. 25-40 disclose bladders) permanently attached to the vest (i.e. [0202] last 10 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener of Glenn to include a vest as taught by Huster to provide the advantage of enhanced loss prevention and prevention of accidental disengagement.

Regarding claim 9, Glenn substantially teaches the claimed invention except for oscillating means for vibrating the patient’s chest in the range of 100 - 200 cycles per minute.  However Huster teaches (see fig.1 of Huster) oscillating means (120) for vibrating the patient's chest at a frequency of oscillation between 0 -20 Hz ([0086] lines 1-10, [0129] lines 1-15 discloses a range of 0-20Hz which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cuirass of Glenn with oscillation means as taught by Huster to provide the advantage of enhanced therapeutic effect to the airways of the user by i.e. loosening secretions.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oscillation means of the modified Glenn with a frequency within the claimed range as such is well within an artisan’s skill and would have provided the advantage of a lower oscillation to meet a user’s comfort, preference, and/or need.  IN addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.

Regarding claim 11, Glenn substantially teaches the claimed invention except for the pump superimposing an oscillation of the pressure from the pump vibrating the patient’s chest in the range of 100 - 200 cycles per minute.  However Huster teaches (see fig.1 of Huster) the pump imposing an oscillation on the pressure from the pump ([0090] lines 1-20 disclose imposing oscillation on the steady state pressure from the pump) vibrating the patient's chest at a frequency of oscillation between 0 -20 Hz ([0086] lines 1-10, [0129] lines 1-15 discloses a range of 0-20Hz which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cuirass of Glenn with oscillation means as taught by Huster to provide the advantage of enhanced therapeutic effect to the airways of the user by i.e. loosening secretions.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oscillation means of the modified Glenn with a frequency within .










Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster et al. (2008/0000477) in view of Fiorina (2009/0171256).
Regarding claim 16, Huster discloses an ambulatory respiratory assist device (as shown in figs. 12-15 the device includes casters and this is portable and [0202] lines 1-10 disclose the garments can remain on the patient even when not in use) comprising: a weight-supporting belt (i.e. garment 647 as belt which supports the weight of the bladder; [0207] lines 10-20 disclose providing a back or waist strap) adapted to extend and be secured around a region of a patient's trunk (as shown garment 647 extends around the trunk), said region being at least in part between the pelvic girdle and the inferior border of the patient's sternum ([0207] discloses providing a back and waist strap to garment 647 around the user’s waist);  a pair of supports (640) connected to and extending from said belt ([0206] lines 1-20), said supports having engaging portions (top ends) adapted to engage and support portions of the patient from the group consisting the patient's shoulders ([0207] lines 1-20), and thereby transmit the load of the upper torso of the patient to the weight-supporting belt (as shown, the shoulder portions are supported by garment 647).
Huster teaches the claimed invention except for the supports having sufficient rigidity to transmit the load of the upper torso to said region of a patient’s trunk.  However, Fiorina teaches the supports (21)  having sufficient rigidity to transmit the load of the upper torso (2) to said 
Regarding claim 17, Huster discloses the supports (640) are adjustable in length through a range and capable of being locked at any selected length within said range ([0206] lines 1-10 disclose coupling mechanisms such as buckles and clasps which can adjust the strap and lock into position).
Regarding claim 18, Huster discloses supports (640) are connected to belt (647) by hinges (i.e. living hinges 648) that allow rotation of the supports for anterior and posterior movement of said engaging portions ([0206] last 10 lines disclose that the engaging portion do the supports 640 extend through eyelets (in the anterior direction) and loop back over themselves (in poster direction) for adjustable fastening).
Regarding claim 19, Huster discloses oscillating means (120) for vibrating the patient's chest at a frequency of oscillation exceeding 100 cycles per minute ([0086] lines 1-10 discloses 5Hz or higher).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of  Fiorina, as applied to claim 16 above, and further in view of Glenn.
.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 last paragraph through page 9 last paragraph that the prior art applied does not teach the newly added limitations as claimed.  However, Examiner notes that Fiorina is now relied on for these limitations.  Thus, Fiorina teaches these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785